               Case 1:20-cv-00588-EPG Document 7 Filed 05/18/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   MANUEL A. VELA,                                      Case No. 1:20-cv-00588-EPG-HC

12                   Petitioner,                          ORDER DIRECTING PETITIONER TO
                                                          NOTIFY THE COURT REGARDING HOW
13           v.                                           PETITIONER WISHES TO PROCEED
14   W.L. MONTGOMERY,

15                   Respondent.

16

17          Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

18 pursuant to 28 U.S.C. § 2254.

19          On April 28, 2020, the Court ordered Petitioner to show cause why the petition should

20 not be dismissed for failure to exhaust state court remedies. (ECF No. 4). On May 15, 2020,

21 Petitioner requested to file an amended petition, conceding that his ineffective assistance of

22 counsel (“IAC”) claim “should be dismissed without prejudice until Petitioner exhausts his state

23 remedies.” (ECF No. 5).

24          Given that Petitioner emphasizes that his IAC claim should be dismissed without

25 prejudice, it appears that Petitioner may wish to raise his IAC claim at a later date after

26 exhausting state remedies. As previously noted in the order to show cause, a petitioner may, at
27 his option, withdraw the unexhausted claims and go forward with the exhausted claims. Anthony

28 v. Cambra, 236 F.3d 568, 574 (9th Cir. 2000) (“[D]istrict courts must provide habeas litigants


                                                      1
                 Case 1:20-cv-00588-EPG Document 7 Filed 05/18/20 Page 2 of 3


 1 with the opportunity to amend their mixed petitions by striking unexhausted claims as an

 2 alternative to suffering dismissal.”). However, if Petitioner chooses to withdraw his unexhausted

 3 IAC claim, he may not be able to raise the IAC claim later in federal court. See Burton v.

 4 Stewart, 549 U.S. 147, 154 (2007) (rejecting supposition that petitioner with unexhausted claims

 5 “who elects to proceed to adjudication of his exhausted claims may later assert that a subsequent

 6 petition is not ‘second or successive’ precisely because his new claims were unexhausted at the

 7 time he filed his first petition”).

 8            As previously set forth in the order to show cause, a petitioner may also move to

 9 withdraw the entire petition and return to federal court when he has finally exhausted his state

10 court remedies.1

11            Additionally, a petitioner may also move to stay and hold in abeyance the petition while

12 he exhausts his claims in state court. See Rhines v. Weber, 544 U.S. 269, 277 (2005);2 Kelly v.

13 Small, 315 F.3d 1063, 1070–71 (9th Cir. 2003), overruled on other grounds by Robbins v. Carey,

14 481 F.3d 1143, 1149 (9th Cir. 2007).3

15            Accordingly, IT IS HEREBY ORDERED that within THIRTY (30) days from the date

16 of service of this order, Petitioner shall either:

17            a. Notify the Court that he chooses to withdraw his unexhausted ineffective assistance

18                of counsel claim and proceed only on his exhausted sufficiency of the evidence claim,

19
20   1
       The Court notes that the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) imposes a one-year
     period of limitation on petitioners seeking to file a federal petition for writ of habeas corpus. 28 U.S.C. § 2244(d)(1).
21   Although the limitations period tolls while a properly filed request for collateral review is pending in state court, 28
     U.S.C. § 2244(d)(2), it does not toll for the time a federal habeas petition is pending in federal court. Duncan v.
22   Walker, 533 U.S. 167, 181–82 (2001).
     2
       Under Rhines, “stay and abeyance” of a federal habeas petition while the petitioner presents unexhausted claims to
23   the state court is available in limited circumstances, and only when: (1) there is “good cause” for the failure to
     exhaust; (2) the unexhausted claims are not “plainly meritless”; and (3) the petitioner did not intentionally engage in
     dilatory litigation tactics. 544 U.S. at 277–78.
24   3
       Under Kelly, a three-step procedure is used: (1) the petitioner amends his petition to delete any unexhausted
     claims; (2) the court in its discretion stays the amended, fully exhausted petition, and holds it in abeyance while the
25   petitioner has the opportunity to proceed to state court to exhaust the deleted claims; and (3) once the claims have
     been exhausted in state court, the petitioner may return to federal court and amend his federal petition to include the
26   newly-exhausted claims. 315 F.3d at 1070–71. However, a petitioner’s use of Kelly’s three-step procedure is subject
     to the requirement of Mayle v. Felix, 545 U.S. 644, 664 (2005), that any newly exhausted claims that a petitioner
27   seeks to add to a pending federal habeas petition must be timely or relate back, i.e., share a “common core of
     operative facts,” to claims contained in the original petition that were exhausted at the time of filing. King v. Ryan,
28   564 F.3d 1133, 1143 (9th Cir. 2009).


                                                                2
              Case 1:20-cv-00588-EPG Document 7 Filed 05/18/20 Page 3 of 3


 1               which would prevent Petitioner from raising his IAC claim later in federal court; OR

 2          b. Notify the Court that he wishes to voluntarily withdraw the instant petition without

 3               prejudice to refiling his claims after he has exhausted his state court remedies, subject

 4               to any statute of limitations issues, OR

 5          c. Notify the Court that he wishes to move to stay the petition under Rhines v. Weber,

 6               544 U.S. 269 (2005), and/or Kelly v. Small, 315 F.3d 1063 (9th Cir. 2003)).

 7          Petitioner is forewarned that failure to follow this order may result in a recommendation

 8 for dismissal of the petition pursuant to Federal Rule of Civil Procedure 41(b) (a petitioner’s

 9 failure to prosecute or to comply with a court order may result in a dismissal of the action).

10
     IT IS SO ORDERED.
11

12      Dated:     May 18, 2020                                 /s/
                                                           UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                       3
